In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                    Nos. 06-22-00002-CR &
                                       06-22-00003-CR



                            SHANE HARLEY ESSARY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                           On Appeal from the 336th District Court
                                     Fannin County, Texas
                        Trial Court Nos. CR-20-27823 & CR-20-27902




                          Before Morriss, C.J., Stevens and Carter,* JJ.




_______________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                                     ORDER

            Appellant Shane Harley Essary appeals from his convictions of two counts of aggravated

assault on a public servant. On February 8, 2022, Essary’s court-appointed appellate counsel

filed an Anders1 brief in his two companion appeals, and on March 7, 2022, Essary filed a pro se

motion for access to the appellate record for purposes of preparing a response to his counsel’s

Anders brief. Essary’s motion for access to the appellate record is granted. Under Kelly v.

State,2 we are now required to enter an order specifying the procedure to be followed to ensure

Essary’s access to that record.

            Essary’s appointed counsel informed this Court that she mailed a paper copy of the

appellate record to Essary on March 7, 2022. On March 9, this Court forwarded a copy of the

digitally recorded exhibit that was a part of Essary’s appellate record to prison officials at the

Texas Department of Criminal Justice’s Beto Unit and, by copy of this order, request that those

officials afford Essary a means of reviewing that exhibit. Allowing fifteen days from the date of

this order for the record to be delivered to Essary and for him to review the digitally recorded

exhibit that is part of that record and giving Essary thirty days to prepare his pro se response, we

hereby set April 25, 2022, as the deadline for Essary to file his pro se response to his counsel’s

Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               March 9, 2022


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2